PER CURIAM:
The issue on this appeal from a judgment of the District Court for the Southern District of New York is whether the court properly granted a declaratory judgment that the indemnity insurer of A. H. Bull Steamship Company, now in bankruptcy in that court, is obligated to indemnify the Trustee for the payment of personal injury claims within the scope of the policies. These contain a $1,000 deductible and the Trustee has arranged that upon his payment of a judgment against the estate the claimant will repay $1,000 and become a general creditor for that amount. The insurer argues that all the insured is paying is the net amount plus its expenses and that it is entitled to deduct $1,000 from that sum rather than from the gross recovery and expenses. Judge Mansfield, in a well-considered opinion, 299 F.Supp. 106, held the contrary. We agree and can find nothing to add.
Judgment affirmed.